Exhibit 10.2

 

SOC TELEMED

 

1768 Business Center Drive, Suite 100, Reston, Virginia 20190

 

October 23, 2020

 

Hai Tran

 

  Re: LETTER AGREEMENT

 

Dear Hai:

 

This Letter Agreement (the “Agreement”) between you (referred to hereinafter as
the “Executive”) and Specialists On Call, Inc., a Delaware corporation d/b/a SOC
Telemed (the “Company”), sets forth updated terms with respect to that certain
Stock Option Grant Notice between you and the Company dated June 7, 2018, with
respect to 977,565 option shares, and that certain Stock Option Grant Notice
between you and the Company dated June 7, 2018, with respect to 418,956 option
shares (collectively, the “Options,” and such grant notices and accompanying
option agreements, the “Option Agreements”), each granted under the Company’s
2014 Equity Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, pursuant to their respective Option Agreements, each Option “will vest,
if ever, only and fully upon a Change in Control and only if the Optionholder
remains in Continuous Service with the Company through the date of such Change
of Control.”

 

NOW, THEREFORE, regardless of whether the transactions contemplated by that
certain Agreement and Plan of Merger by and among Healthcare Merger Corp., Sabre
Merger Sub I, Inc., Sabre Merger Sub II, LLC, and the Company, dated as of July
29, 2020 (collectively, the “Transaction”), will constitute a Change in Control
(as defined in the Option Agreements) for purposes of the Options, in
consideration of the promises and mutual covenants contained herein, and
intending to be legally bound hereby, the parties agree as follows:

 

AGREEMENT

 

1. Amendment. The section of each Option entitled “Vesting Schedule” is hereby
amended by replacing it in its entirety with the following new section entitled
“Vesting Schedule”:

 

“The Option will vest in full on November 15, 2021, subject to Optionholder’s
Continuous Service on such vesting date; provided, that if Optionholder’s
services are terminated by the Company without Cause prior thereto and
Optionholder executes and does not revoke a general waiver and release of claims
in a form reasonably satisfactory to the Company within sixty (60) days after
such termination, then vesting shall accelerate in full with respect to the
Option.”

 



 

 

 

2. Supplemental Award. In the event the Transaction constitutes a Change in
Control (as defined in the Plan) with respect to the Company, then on November
15, 2021, Executive shall be issued (x) a cash award equal to Two Million
Dollars ($2,000,000); (y) subject to the approval of the Board of Directors (or
appropriate committee thereof) (the “Board”) of the publicly-held corporation
surviving the Transaction (“Parent”), an equity award with respect to Class A
common stock of Parent with a value equal to Two Million Dollars ($2,000,000);
or (z) any combination of the foregoing (collectively, the “Supplemental
Award”), subject to Executive’s continuous service on such date; provided, that
if Executive’s services are terminated without Cause prior thereto and Executive
executes and does not revoke a general waiver and release of claims in a form
reasonably satisfactory to the Company within sixty (60) days after such
termination, then on November 15, 2021, Executive will be deemed to be in
continuous service notwithstanding such termination. In the event the
Transaction does not constitute a Change in Control (as defined in the Plan)
with respect to the Company, as reasonably determined by the Board in good
faith, this Section 2 will be null and void ab initio and of no further force or
effect.

 

3. “Cause” Defined.

 

(a) For purpose of the Options, “Cause” shall mean subclauses (i) through (iv)
of clause (b) below.

 

(b) For purposes of the Supplemental Award, “Cause” shall mean Executive’s (i)
willful failure to reasonably and substantially perform Executive’s duties
(other than as a result of physical or mental illness or injury); (ii) willful
misconduct, intentional misrepresentation or gross negligence which causes
injury (or, in the case of willful misconduct, significant injury) to Parent or
any of its affiliates (whether financially, reputationally or otherwise); (iii)
commission of an act of fraud, embezzlement, misappropriation or a breach by
Executive of Executive’s fiduciary duty or duty of loyalty to Parent or its
affiliates; (iv) indictment, receipt of a charge or conviction for (or plea of
guilty or nolo contendere with respect to) any felony or any crime involving
dishonesty or moral turpitude; (v) unlawful use (including being under the
influence) or possession of illegal drugs on Parent’s premises; (vi) breach by
Executive of the material terms of any agreement with Parent or any affiliate or
any material Company policies (including without limitation any improper
disclosure of confidential data and breach of any policy related to sexual
harassment, assault or fraternization); or (vii) failure of cooperate with a
bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by Parent to cooperate, or the
willful destruction or failure to preserve documents or other materials known to
be relevant to such investigation or the inducement of others to fail to
cooperate or to produce documents or other materials in connection with such
investigation.

 

(c) Notwithstanding the foregoing, for purposes of both the Options and the
Supplemental Award (as applicable), the Company may not terminate Executive’s
employment for Cause under subclauses (i), (ii) or (vi) of clause (b) unless (i)
the Company or the Board has provided notice to Executive setting forth in
reasonable detail the specific conduct purporting to constitute Cause within
ninety (90) days of the date the Company or the Board first becomes aware of its
existence, (ii) Executive has failed to cure such conduct (if capable of cure)
within seven (7) days following the date of receipt of such notice, and (iii)
the Board or the Company has terminated Executive’s employment within thirty
(30) days following such failure to cure.

 



-2-

 

 

4. Change in Control. In the event of a Change in Control (as defined in the
2020 Equity Incentive Plan of Parent, as in effect from time to time) with
respect to Parent following the Transaction but prior to November 15, 2021 (a
“Subsequent Change in Control”), the Options and, if the Transaction constituted
a Change in Control (as defined in the Plan) with respect to the Company, the
Supplemental Payment, shall become vested in full, subject to Executive
continuing to provide services to the Company and its affiliates as of such
Subsequent Change in Control.

 

5. Not an Employment Contract. Nothing in this Agreement is intended to
constitute a contract for employment between Executive and the Company or any of
its affiliates.

 

6. Section 409A. The payments provided pursuant to this Agreement are intended
to be exempt from or comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code,” and such section,
“Section 409A”) so that no payments provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to be exempt or so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions that are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Executive under Section 409A. Notwithstanding anything to
the contrary herein, to the extent necessary to prevent the imposition of taxes
or penalties under Section 409A, in the event that the Supplemental Award could
be paid in either of two calendar years as a result of the timing of the release
referenced above, the Supplemental Award will be paid in the second such
calendar year.

 

7. Golden Parachute.

 

(a) Anything in this Agreement to the contrary notwithstanding, if any payment
or benefit Executive would receive from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code; and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax; or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment. Any reduction made pursuant to this Section 6(a) shall be made in
accordance with the following order of priority: (i) stock options whose
exercise price exceeds the fair market value of the optioned stock (“Underwater
Options”) (ii) Full Credit Payments (as defined below) that are payable in cash,
(iii) non-cash Full Credit Payments that are taxable, (iv) non-cash Full Credit
Payments that are not taxable, (v) Partial Credit Payments (as defined below)
and (vi) non-cash employee welfare benefits. In each case, reductions shall be
made in reverse chronological order such that the payment or benefit owed on the
latest date following the occurrence of the event triggering the excise tax will
be the first payment or benefit to be reduced (with reductions made pro-rata in
the event payments or benefits are owed at the same time). “Full Credit Payment”
means a payment, distribution or benefit, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, that if
reduced in value by one dollar reduces the amount of the parachute payment (as
defined in Section 280G of the Code) by one dollar, determined as if such
payment, distribution or benefit had been paid or distributed on the date of the
event triggering the excise tax. “Partial Credit Payment” means any payment,
distribution or benefit that is not a Full Credit Payment.

 



-3-

 

 

(b) A nationally recognized certified public accounting firm selected by the
Company (the “Accounting Firm”) shall perform the foregoing calculations related
to the Excise Tax. If a reduction is required pursuant to Section 6(a), the
Accounting Firm shall administer the ordering of the reduction as set forth in
Section 6(a). The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

 

(c) The Accounting Firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within fifteen (15) calendar days after the date on
which Executive’s right to a Payment is triggered. Any good faith determinations
of the Accounting Firm made hereunder shall be final, binding, and conclusive
upon Executive and the Company.

 

(d) Notwithstanding anything to the contrary in Section 6(a), if any Payment
that would be otherwise reduced pursuant to Section 6(a) would not be so reduced
if the stockholder approval requirements of Section 280G(b)(5) of the Code are
capable of being satisfied, the Company will use its reasonable best efforts to
cause such payments to be timely submitted for such approval in accordance with
such requirements.

 

8. Miscellaneous Provisions.

 

(a) Arbitration. Any arbitration provisions set forth in any employment
agreement in effect from time to time between Executive and the Company or its
affiliates shall apply to this Agreement mutatis mutandis as if set forth fully
herein.

 

(b) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other deductions required to be withheld by
law.

 

(c) Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the Commonwealth of Virginia, without giving effect
to provisions governing the choice of law. If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the minimum extent necessary to
conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively, the “Law”) then that provision shall be curtailed
or limited only to the minimum extent necessary to bring the provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.

 

(d) No Assignment. This Agreement and all of Executive’s rights and obligations
hereunder are personal to Executive and may not be transferred or assigned by
Executive at any time. The Company may assign its rights under this Agreement to
any entity that assumes the Company’s obligations hereunder in connection with
any sale or transfer to such entity of all or a substantial portion of the
Company’s assets.

 

[Signature Page Follows]

 

-4-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

  Specialists on Call, Inc.       By: /s/ Paul Ricci     Paul Ricci     Interim
Chief Executive Officer         HAI TRAN       /s/ Hai Tran       Dated: 
October 23, 2020

 

[Signature Page to Hai Tran Letter Agreement]

 

  

  



 

 